 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into on
December 29, 2006 but effective as of December 31, 2006 (the “Effective Date”),
by and between BASIC ENERGY SERVICES, INC., a Delaware corporation (hereafter
“Company”), and KENNETH V. HUSEMAN (hereafter “Executive”), an individual and
resident of Texas. The Company and Executive may sometimes hereafter be referred
to singularly as a “Party” or collectively as the “Parties.”
W I T N E S S E T H:
     WHEREAS, the Company desires to continue to secure the employment services
of Executive subject to the terms and conditions hereafter set forth; and
     WHEREAS, the Executive is willing to enter into this Agreement upon the
terms and conditions hereafter set forth;
     NOW, THEREFORE, in consideration of Executive’s employment with the
Company, and the premises and mutual covenants contained herein, the Parties
hereto agree as follows.
     1. Employment. During the Employment Period (as defined in Section 4
hereto), the Company shall employ Executive, and Executive shall serve as,
President and Chief Executive Officer (“CEO”) of the Company and as a member of
the Board of Directors of the Company (the “Board”). Executive’s principal place
of employment shall be at the main corporate offices of the Company in Midland,
Texas.
     2. Compensation.
     (a) Salary. The Company shall pay to Executive during the Employment Period
a base salary of $400,000 per year, as adjusted pursuant to the subsequent
provisions of this paragraph (the “Base Salary”). The Base Salary shall be
payable in accordance with the Company’s normal payroll schedule and procedures
for its executives. The Base Salary shall be subject to at least annual review
and may be increased (but not decreased without Executive’s express consent) by
the Compensation Committee (the “Compensation Committee”) of the Board at any
time. Nothing contained herein shall preclude the payment of any other
compensation to Executive at any time.
     (b) Bonus. In addition to the Base Salary in Section 2(a), for each annual
period commencing on the Effective Date until the last day of the Employment
Period (as defined in Section 4) (each such annual period being referred to as a
“Bonus Period”), Executive shall be entitled to a bonus equal to a percentage of
Executive’s Base Salary paid during each such one (1) year-period referred to
herein as the “Bonus”); provided, however, Executive shall be entitled to the
Bonus only if Executive has met the performance criteria set by the Compensation
Committee for the applicable period. In the event that the Employment Period
ends before the end of the Bonus Period, Executive shall be entitled to a pro
rata portion of the Bonus for that year (based on the number of days in which he
was employed during the year divided by 365) as determined based on

- 1 -



--------------------------------------------------------------------------------



 



satisfaction of the performance criteria for that period on a pro rata basis,
unless Executive was terminated for Cause (as defined in Section 6(d)) or
terminated his employment as a Voluntary Termination (as defined in
Section 6(d)), in which event he shall not be entitled to any Bonus for that
year. Executive acknowledges that the amount and performance criteria for
Executive’s Bonus to be earned for each Bonus Period shall be set by the
Compensation Committee or the Board of Directors of the Company, and Executive
shall have the opportunity to meet with and discuss such criteria with the
Compensation Committee prior to the finalization of such criteria. Upon
completion of the criteria for the applicable Bonus Period, such criteria shall
be communicated to Executive in writing. If Executive successfully meets the
performance criteria established by the Compensation Committee, Employer shall
pay Executive the earned Bonus amount within 30 days after receipt of the
Company’s audited financial reports for the calendar year in which the Bonus is
calculated; provided, in the event of a termination due to death, Disability (as
defined in Section 6(d)) or Retirement (as defined in Section 6(d)) of
Executive, or Good Reason (as defined in Section 6(d)) by Executive, any pro
rata portion shall be paid as soon as reasonably practical to Executive or
Executive’s spouse or legal representative based upon Executive’s and the
Company’s performance through the month immediately preceding such death,
Disability, Retirement or Good Reason termination. Notwithstanding the
foregoing, for each such one-year period, the minimum Bonus that Executive shall
receive for completion of any of the performance criteria for that period shall
be $50,000. In all matters related to the determination of the earned Bonus
(including the determination of a pro rata amount), the good faith determination
of the Compensation Committee shall be deemed conclusive.
     (c) Stock Options. Executive shall be eligible from time to time to receive
grants of stock options and other long-term equity incentive compensation, as
commensurate with his executive and/or director position, under the terms of the
Company’s equity compensation plans.
     3. Duties and Responsibilities of Executive. During the Employment Period,
Executive shall devote his services full-time to the business of the Company and
perform the duties and responsibilities assigned to him under the Company’s
Bylaws or by the Board, or as a member of the Board, to the best of his ability
and with reasonable diligence. In determining Executive’s duties and
responsibilities, the Board shall not assign duties and responsibilities to
Executive that are inappropriate for his position as CEO. This Section 3 shall
not be construed as preventing Executive from (a) engaging in reasonable
volunteer services for charitable, educational or civic organizations, or
(b) investing his assets in such a manner that will not require a material
amount of his time or services in the operations of the businesses in which such
investments are made; provided, however, no such other activity shall conflict
with Executive’s loyalties and duties to the Company. Executive shall at all
times use his best efforts to in good faith comply with United States laws
applicable to Executive’s actions on behalf of the Company and its Affiliates
(as defined in Section 6(d)). Executive understands and agrees that he may be
required to travel from time to time for purposes of the Company’s business.
     4. Term of Employment. Executive’s initial term of employment with the
Company under this Agreement shall be for the period from the Effective Date
through December 31, 2009 (the “Initial Term of Employment”). Thereafter, the
employment period

- 2 -



--------------------------------------------------------------------------------



 



hereunder shall be automatically extended repetitively for an additional one
(1) year period on January 1, 2010, and each one-year anniversary thereof,
unless Notice of Termination (pursuant to Section 7) is given by either the
Company or Executive to the other Party at least 90 days prior to the end of the
Initial Term of Employment, or any one-year extension thereof, as applicable,
that the Agreement will not be renewed for a successive one-year period after
the end of the current period. The Company and Executive shall each have the
right to give Notice of Termination at will, with or without cause, at any time
subject, however, to the terms and conditions of this Agreement regarding the
rights and duties of the Parties upon termination of employment. The Initial
Term of Employment, and any one-year extension of employment hereunder, shall
each be referred to herein as a “Term of Employment.” The period from the
Effective Date through the date of Executive’s termination of employment for
whatever reason shall be referred to herein as the “Employment Period.”
     5. Benefits. Subject to the terms and conditions of this Agreement, during
the Employment Period, Executive shall be entitled to all of the following:
     (a) Reimbursement of Business Expenses. The Company shall pay or reimburse
Executive for all reasonable travel, entertainment and other expenses paid or
incurred by Executive in the performance of his duties hereunder in accordance
with the Company’s policies in effect from time to time. The Company shall also
provide Executive with suitable office space, including staff support, and paid
parking. In addition, subject to prior approval of the Compensation Committee,
the Company shall pay the membership fees and dues for Executive to be a member
of a luncheon club as appropriate for his position.
     (b) Other Employee Benefits. Executive shall be entitled to participate in,
and shall participate in coverage under, any employee benefits plans or programs
of the Company to the same extent as available to any other employees of the
Company under the terms of such plans or programs.
     Company also agrees to purchase and maintain a long-term disability
insurance policy covering Executive from a reputable insurance carrier
reasonably satisfactory to Executive. This policy must provide income
replacement benefits at least equal to 60% of his Base Salary commencing no
later than 90 days from the date of Executive’s disability thereunder and
continuing, subject to the policy’s terms, at least until he attains age 65. The
Company shall pay all premiums on such policy.
     (c) Paid Time Off Days and Holidays. Executive shall be entitled to accrue
paid time off (“PTO”) days in each calendar year determined in accordance with
the Company’s PTO policy or plans for employees of the Company as in effect from
time to time. Executive shall also be entitled to all paid holidays and personal
days given by the Company to any of its other employees.
     6. Rights and Payments upon Termination. The Executive’s right to
compensation and benefits for periods after the date on which his employment
with the Company terminates for whatever reason (the “Termination Date”), shall
be determined in accordance with this Section 6 as follows:

- 3 -



--------------------------------------------------------------------------------



 



     (a) Minimum Payments. Executive shall be entitled to the following minimum
payments under this Section 6(a), in addition to any other payments or benefits
to which he is entitled to receive under the terms of any employee benefit plan
or program or Section 6(b) or Section 8.
     (1) his accrued but unpaid salary through his Termination Date;
     (2) his unused PTO days which have accrued through his Termination Date;
and
     (3) reimbursement of his reasonable business expenses that were incurred
but unpaid as of his Termination Date.
     Such salary and accrued PTO days shall be paid to Executive within 15 days
following the Termination Date in a cash lump sum less applicable withholdings.
Business expenses shall be reimbursed in accordance with the Company’s normal
procedures.
     (b) Severance Payments. In the event that during the Term of Employment (i)
Executive’s employment is terminated by the Company for any reason except due to
a termination by the Company for Cause (as defined in Section 6(d)), or
(ii) Executive terminates his own employment hereunder for Good Reason or
Retirement (as such terms are defined in Section 6(d)), the following severance
benefits shall be provided to Executive or, in the event of his death before
receiving all such benefits, to his Designated Beneficiary (as defined in
Section 6(d)) following his death:
     (1) The Company shall pay to Executive as additional compensation (the
“Additional Payment”), an amount which is equal to “Total Cash” (defined below).
“Total Cash” means three (3.0) times the sum of (A) Executive’s annual Base
Salary (as in effect immediately prior to his Termination Date) plus
(B) Executive’s current annual incentive target Bonus (Section 2(b)) for the
full year in which the termination of employment occurred; provided, in the
event of a Change in Control and a termination of Executive by the Company
without Cause, by Executive for Good Reason or for Retirement, in any case
within the six (6) months preceding or the 12 months following a Change in
Control, “Total Cash” shall be calculated as three (3) times the sum of
(A) Executive’s annual Base Salary (as in effect immediately prior to his
Termination Date) plus (B) the higher of (x) Executive’s current annual
incentive target Bonus (Section 2(b)) for the full year in which the termination
of employment occurred or (y) the highest annual incentive Bonus received by
Executive with respect to any of the last three completed fiscal years. The
Company shall make the Additional Payment to Executive in a cash lump sum not
later than 60 calendar days following the Termination Date and, if applicable
with respect to a Change in Control that occurs within six (6) months after a
Termination Date, the Company shall make a payment equal to the positive
difference, if any, of the Additional Payment due under this Section 6(b)
applicable to the Change in Control less the Additional Payment previously made
pursuant to this Section 6(b) prior to the Change in Control.

- 4 -



--------------------------------------------------------------------------------



 



     (2) Following the Executive’s Termination Date, the Company shall provide
continued group health coverage (including payment of premiums and any
applicable federal and state withholding taxes based on the premiums paid) to
the Executive and his covered spouse and dependents under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), provided the Executive
makes timely election of such coverage. Company shall continue to provide such
COBRA coverage at no cost to the Executive until the Executive becomes eligible
for group health coverage under another employer’s plan with comparable benefits
or for 18 months, whichever is less. Upon his acceptance of employment with
another employer, Executive will be obligated to notify the Company of such
acceptance of employment and to provide to the Company a copy of the summary
plan description of the new employer’s group health plan and a schedule showing
the required employee contributions for participation in the plan. In the event
of any change to the provisions of the Company’s group health plan following the
Executive’s Termination Date, Executive and his spouse and dependents, as
applicable, shall be treated consistently with the then-current officers of the
Company (or its successor) with respect to the terms and conditions of coverage
and other substantive provisions of the plan. Executive and his spouse hereby
agree to acquire and maintain any and all coverage that either or both of them
are entitled to at any time during their lives under the Medicare program or any
similar program of the United States or any agency thereof (hereinafter referred
to as “Medicare”). The coverage described in the immediately preceding sentence
includes, without limitation, parts A and B of Medicare and any additional parts
of Medicare available to them at any time. Executive and his spouse further
agree to pay any required premiums for Medicare coverage from their personal
funds.
     In the event that (i) Executive voluntarily resigns or otherwise
voluntarily terminates his own employment, except for Good Reason (as defined in
Section 6(d)) or Retirement (as defined in Section 6(d)), or (ii) Executive’s
employment is terminated by the Company for Cause (as defined in Section 6(d)),
then in either such event, the Company shall have no obligation to provide the
severance benefits described in paragraphs (1) and (2) (above) of this
Section 6(b), except to offer COBRA coverage (as required by applicable law).
Executive shall still be entitled to the minimum benefits provided under
Section 6(a). The severance payments provided under this Agreement shall
supersede and replace any severance payments under any severance pay plan that
the Company or any Affiliate maintains for employees generally.
     (c) Notwithstanding any provision of this Agreement to the contrary, in
order to receive the severance benefits payable under either Section 6(b) or
Section 8, as applicable, the Executive must first execute an appropriate
release agreement (on a form provided by the Company) whereby the Executive
agrees to release and waive, in return for such severance benefits, any claims
that he may have against the Company including, without limitation, for unlawful
discrimination (such as Title VII of the Civil Rights Act); provided, however,
such release agreement shall not release any claim by Executive for any payment
or benefit that is due under either this Agreement or any employee benefit plan
until fully paid.

- 5 -



--------------------------------------------------------------------------------



 



     (d) Definitions.
     (1) “Affiliate” means any entity in which the Company has a 50% or greater
capital, profits or voting interest.
     (2) “Cause” means any of the following:
     (A) the Executive’s conviction by a court of competent jurisdiction as to
which no further appeal can be taken of a crime involving moral turpitude or a
felony or entering the plea of nolo contendere or settlement agreement to such
crime by the Executive; provided, any conviction, plea or settlement for a crime
other than a crime involving moral turpitude by the Executive must also
reasonably be expected to have a material adverse effect on the business
(including public share price) or reputation of the Company or any Affiliate;
     (B) the commission by the Executive of a material act of fraud upon the
Company or any Affiliate;
     (C) the material misappropriation of funds or property of the Company or
any Affiliate by the Executive;
     (D) the knowing engagement by the Executive, without the written approval
of the Board or Compensation Committee in any material activity which directly
competes with the business of the Company or any Affiliate, or which the Board
or the Compensation Committee determines in good faith would directly result in
a material injury to the business or reputation of the Company or any Affiliate;
or
     (E) (i) the material breach by Executive of any material provision of this
Agreement, or (ii) the willful, material and repeated nonperformance of
Executive’s duties to the Company or any Affiliate (other than by reason of
Executive’s illness or incapacity), but only under clause (E) (i) or (E)
(ii) after written notice from the Board or Compensation Committee of such
material breach or nonperformance (which notice specifically identifies the
manner and sets forth specific facts, circumstances and examples in which the
Board or Compensation Committee believes that Executive has breached the
Agreement or not substantially performed his duties) and his continued willful
failure to cure such breach or nonperformance within the time period set by the
Board or Compensation Committee but in no event less than thirty (30) business
day after his receipt of such notice; and, for purposes of this clause (E), no
act or failure to act on Executive’s part shall be deemed “willful” unless it is
done or omitted by Executive without his reasonable belief that such action or
omission was in the best interest of the Company. Assuming disclosure of the
pertinent facts, any action or omission by Executive after consultation with,
and in accordance with the advice of, legal counsel

- 6 -



--------------------------------------------------------------------------------



 



reasonably acceptable to the Company shall be deemed to have been taken in good
faith and to not be willful under this Agreement.
     (4) “Change in Control” of the Company means the occurrence of any one of
the following events:
     (A) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (a “Person”)) of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of 50% or more of either (i) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, the
following acquisitions shall not constitute a Change in Control; (i) any
acquisition directly from the Company or any subsidiary thereof (a
“Subsidiary”), (ii) any acquisition by the Company or any Subsidiary, or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, (iii) any acquisition by any corporation pursuant to a
reorganization, merger, consolidation or similar business combination involving
the Company (a “Merger”) which for purposes of this definition of Change in
Control, shall be subject to paragraph (b) (below) or (iv) the current ownership
or any subsequent acquisitions of Outstanding Company Stock by Credit Suisse
First Boston and any of its Affiliates, including without limitation any of the
“DLJ Parties” (as defined under the Amended and Restated Stockholders’ Agreement
dated as of October 3, 2003, by and among the Company and the other stockholders
of the Company party thereto) and their Affiliates; or
     (B) Approval by the shareholders of the Company of a Merger, unless
immediately following such Merger, substantially all of the holders of the
Outstanding Company Voting Securities immediately prior to Merger beneficially
own, directly or indirectly, more than 50% of the common stock of the
corporation resulting from such Merger (or its parent corporation) in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to such Merger; or
     (C) The sale or other disposition of all or substantially all of the assets
of the Company, unless immediately following such sale or other disposition,
substantially all of the holders of the Outstanding Company Voting Securities
immediately prior to the consummation of such sale or other disposition
beneficially own, directly or indirectly, more than 50% of the common stock of
the corporation acquiring such assets in substantially the same proportions as
their ownership of Outstanding

- 7 -



--------------------------------------------------------------------------------



 



Company Voting Securities immediately prior to the consummation of such sale or
disposition.
     (5) “Code” means the Internal Revenue Code of 1986, as amended, or its
successor. References herein to any Section of the Code shall include any
successor provisions of the Code.
     (6) “Disability” shall mean that Executive is entitled to receive long-term
disability (“LTD”) income benefits under the LTD plan or policy maintained by
the Company that covers Executive. If, for any reason, Executive is not covered
under such LTD plan or policy, then “Disability” shall mean a “permanent and
total disability” as defined in Section 22(e)(3) of the Code and Treasury
regulations thereunder. Evidence of such Disability shall be certified by a
physician acceptable to both the Company and Executive. In the event that the
Parties are not able to agree on the choice of a physician, each shall select
one physician who, in turn, shall select a third physician to render such
certification. All costs relating to the determination of whether Executive has
incurred a Disability shall be paid by the Company. Executive agrees to submit
to any examinations that are reasonably required by the attending physician or
other healthcare service providers to determine whether he has a Disability.
     (7) “Designated Beneficiary” means the Executive’s surviving spouse, if
any. If there is no such surviving spouse at the time of Executive’s death, then
the Designated Beneficiary hereunder shall be Executive’s estate.
     (8) “Good Reason” means the occurrence of any of the following events,
except in connection with termination of the Executive’s employment for Cause or
Disability, without Executive’s express written consent:
     (A) A reduction in Executive’s Base Salary or Bonus opportunity pursuant to
Section 2(a) or (b);
     (B) A relocation of more than fifty (50) miles of Executive’s principal
office with the Company or its successor;
     (C) A substantial and adverse change in the Executive’s duties, control,
authority, status or position, or the assignment to the Executive of duties or
responsibilities which are materially inconsistent with such status or position,
or a material reduction in the duties and responsibilities previously exercised
by the Executive, or a loss of title, loss of office, loss of significant
authority, power or control, or any removal of Executive from, or any failure to
reappoint or reelect him to, such positions, except in connection with the
termination of his employment by the Company for Cause (as described in
Section 6(d));
     (D) The Company or its successor fails to continue in effect any pension
plan, life insurance plan, health-and-accident plan, retirement plan, disability
plan, stock option plan, deferred compensation plan or

- 8 -



--------------------------------------------------------------------------------



 



executive incentive compensation plan under which Executive was receiving
material benefits (or plans providing Executive with substantially similar
benefits), or the taking of any action by the Company or its successor that
would materially and adversely affect Executive’s participation in or materially
reduce his benefits under any such plan, unless any such adverse change to any
such plan applies on the same terms to all of the then-current senior officers
of the Company (other than with respect to the disability plan as expressly
required pursuant to Section 5(b));
     (E) Any material breach by the Company or its successor of any other
material provision of this Agreement; or
     (F) Any failure by the Company to obtain an assumption of this Agreement by
its successor in interest pursuant to Section 35.
     Notwithstanding the foregoing definition of “Good Reason”, the Executive
cannot terminate his employment hereunder for Good Reason unless he (i) first
notifies the Board or Compensation Committee in writing of the event (or events)
which the Executive believes constitutes a Good Reason event under subparagraphs
(A), (B), (C), (D) or (E) (above) within 120 days from the date of such event,
and (ii) provides the Company with at least 30 days to cure, correct or mitigate
the Good Reason event so that it either (1) does not constitute a Good Reason
event hereunder or (2) Executive agrees, in writing, that after any such
modification or accommodation made by the Company that such event shall not
constitute a Good Reason event hereunder.
     (9) “Retirement” means the termination of Executive’s employment for normal
retirement at or after attaining age 60 provided that, on the date of his
retirement, Executive has accrued at least five years of active service with the
Company.
     (10) “Voluntary Termination” means the termination of Executive’s
employment by Executive other than for Good Reason, Retirement, death or
Disability.
     7. Notice of Termination. Any termination of employment under this
Agreement by the Company or the Executive shall be communicated by Notice of
Termination to the other Party hereto. For purposes of this Agreement, the term
“Notice of Termination” means a written notice which indicates the specific
termination provision of this Agreement relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated.
     8. Severance Benefits Following Nonrenewal of Agreement. In the event that
(i) this Agreement is not renewed by the Company (pursuant to Section 4) for any
reason other than for Cause (as defined in Section 6(d)) and (ii) Executive has
not entered into a new employment agreement with the Company on or before the
expiration of the Term of Employment hereunder due to nonrenewal by the Company,
then Executive shall be entitled to the same severance

- 9 -



--------------------------------------------------------------------------------



 



benefits (hereafter, the “Nonrenewal Severance Benefits”), in all respects, as
the benefits described in Section 6(b), including the Change in Control benefits
in the event the non-renewal of this Agreement and termination of employment
under this Agreement occurs within the six (6) months preceding or the 12 months
following a Change in Control, provided that he first enters into a release
agreement pursuant to Section 6(c).
     9. No Mitigation. Subject to Section 6(b)(2), Executive shall not be
required to mitigate the amount of any payment provided for under this Agreement
by seeking other employment or in any other manner.
     10. Change in Control: Requirement of Tax Bonus Payment in Certain
Circumstances.
     (a) In the event that Executive is deemed to have received an “excess
parachute payment” (as defined in Section 280G(b) of the Code) which is subject
to the excise taxes (the “Excise Taxes”) imposed by Section 4999 of the Code in
respect of any payment pursuant to this Agreement, or any other agreement, plan,
instrument or obligation, in whatever form, the Company shall make the Tax Bonus
Payment (defined below) to Executive notwithstanding any contrary provision in
this Agreement, or any other agreement, plan, instrument or obligation.
     (b) The term “Tax Bonus Payment” means a cash payment in an amount equal to
the sum of (i) all Excise Taxes payable by Executive, plus (ii) all additional
Excise Taxes and federal or state income taxes to the extent such taxes are
imposed in respect of the Tax Bonus Payment, such that Executive shall be in the
same after-tax position and shall have received the same benefits that he would
have received if the Excise Taxes had not been imposed. For purposes of
calculating any income taxes attributable to the Tax Bonus Payment, Executive
shall be deemed for all purposes to be paying income taxes at the highest
marginal federal income tax rate, taking into account any applicable surtaxes
and other generally applicable taxes which have the effect of increasing the
marginal federal income tax rate, if applicable, at the highest marginal state
income tax rate, to which the Tax Bonus Payment and Executive are subject. The
following is an example of the calculation of the Tax Bonus Payment:
Assume that the Excise Tax rate is 20%, the highest federal marginal income tax
rate is 40% and Executive is not subject to state income taxes. Further assume
that Executive has received an excess parachute payment in the amount of
$200,000, on which $40,000 ($200,000) × 20%) in Excise Taxes are due. The amount
of the required Tax Bonus Payment is thus computed to be $100,000, i.e., the Tax
Bonus Payment of $100,000, less additional Excise Taxes on the Tax Bonus Payment
of $20,000 (i.e., 20% × $100,000) and less income taxes on the Tax Bonus Payment
of $40,000 (i.e., 40% × $100,000), yields the net of $40,000, which is the
amount of the Excise Taxes owed by Executive in respect of the original excess
parachute payment.
     (c) Executive agrees to reasonably cooperate with the Company to minimize
the amount of the excess parachute payments, including, without limitation,
assisting the Company in establishing that some or all of the payments received
by Executive that are “contingent on a change,” as described in
Section 280G(b)(2)(A)(i) of the Code, are reasonable compensation for personal
services actually rendered by Executive before the date of such change or to be

- 10 -



--------------------------------------------------------------------------------



 



rendered by Executive on or after the date of such change. In the event that the
Company is able to establish that the amount of the excess parachute payment is
less than originally anticipated by Executive, Executive shall refund to the
Company any excess Tax Bonus Payment to the extent not required to pay Excise
Taxes or income taxes (including those incurred in respect of receipt of the Tax
Bonus Payment). Notwithstanding the foregoing, Executive shall not be required
to take any action which his attorney or tax advisor advises him in writing
(i) is improper or (ii) exposes Executive to personal liability. Executive may
require the Company to deliver to Executive an indemnification agreement, in
form and substance reasonably satisfactory to him, as a condition to taking any
action required by this paragraph.
     (d) The Company shall make any Tax Bonus Payment required to be made under
this Section 10 in a cash lump sum after the date on which Executive received or
is deemed to have received any such excess parachute payment. Any Tax Bonus
Payment which is not paid by the Company within 30 days of receipt of
Executive’s written demand therefor shall thereafter be deemed delinquent, and
the Company shall pay to Executive immediately upon demand interest at the rate
of 10% per annum from the date such payment becomes delinquent to the date of
payment of such delinquent sum with interest.
     (e) In the event that there is any change to the Code which results in the
recodification of Section 280G or Section 4999 of the Code, or in the event that
either such section of the Code is amended, replaced or supplemented by other
provisions of the Code of similar import (“Successor Provisions”), then this
Agreement shall be applied and enforced with respect to such new Code provisions
in a manner consistent with the intent of the parties as expressed herein, which
is to assure that Employee is in the same after-tax position and has received
the same benefits that he would have been in and received if any taxes imposed
by Section 4999 (or any Successor Provisions) had not been imposed.
     (f) All determinations required to be made under this Section 10 including,
without limitation, whether and when a Tax Bonus Payment is required, and the
amount of such Tax Bonus Payment and the assumptions to be utilized in arriving
at such determinations, unless otherwise expressly set forth in this Agreement,
shall be made within 30 days from the Change in Control Date by the independent
tax consultant(s) selected by the Company and reasonably acceptable to Executive
(“Tax Consultant”). The Tax Consultant must be a qualified tax attorney or
certified public accountant. All fees and expenses of the Tax Consultant shall
be paid in full by the Company. Any Excise Taxes as determined pursuant to this
Section 10 shall be paid by the Company to the Internal Revenue Service (or any
other appropriate taxing authority) on Executive’s behalf within five (5)
business days after receipt by the Company and Executive of the Tax Consultant’s
final determination.
     (g) If the Tax Consultant determines that there is substantial authority
(within the meaning of Section 6662 of the Code) that no Excise Taxes are
payable by Executive, the Tax Consultant shall furnish Executive with a written
opinion that failure to disclose or report the Excise Taxes on Executive’s
federal income tax return will not constitute a substantial understatement of
tax or be reasonably likely to result in the imposition of a negligence or any
other penalty.

- 11 -



--------------------------------------------------------------------------------



 



     (h) The Company shall indemnify and hold harmless the Executive, on an
after-tax basis, from any costs, expenses, penalties, fines, interest or other
liabilities (“Losses”) incurred by Executive with respect to the exercise by the
Company of any of its rights under this Section 10, including, without
limitation, any Losses related to the Company’s decision to contest a claim of
any imputed income to Executive. The Company shall pay all fees and expenses
incurred under this Section 10, and shall promptly reimburse Executive for the
reasonable expenses incurred by Executive in connection with any actions taken
by the Company or required to be taken by Executive hereunder. Any payments
owing to Executive and not made within 30 days of delivery to the Company of
evidence of Executive’s entitlement thereto shall be paid to Executive together
with interest computed at the rate of 10% per annum.
     11. Secret and Confidential Information.
     (a) Access to Secret and Confidential Information. Prior to the date of
this Agreement the Company has given to Executive in his capacity as an officer
and director, and after the Effective Date and on an ongoing basis the Company
will give to Executive, access to Secret and Confidential Information
(including, without limitation, Secret and Confidential Information of the
Company’s Affiliates and subsidiaries) (collectively, “Secret and Confidential
Information”), which the Executive did not have access to or knowledge before
given by, or acquired in connection with work on behalf of, the Company. Secret
and Confidential Information includes, without limitation: all of the Company’s
technical and business information, whether patentable or not, which is of a
confidential, trade secret or proprietary character, and which is either
developed by the Executive alone, with others or by others; lists of customers;
identity of customers; identity of prospective customers; contract terms;
bidding information and strategies; pricing methods or information; computer
software; computer software methods and documentation; hardware; the Company or
its Affiliates or subsidiaries’ methods of operation; the procedures, forms and
techniques used in servicing accounts; and other information or documents that
the Company requires to be maintained in confidence for the Company’s continued
business success.
     (b) Access to Specialized Training. As of the Effective date and on an
ongoing basis, the Company agrees to provide Executive with initial and ongoing
Specialized Training, which the Executive does not have access to or knowledge
of before the execution of this Agreement. “Specialized Training” includes the
training the Company provides to its Executives that is unique to its business
and enhances Executive’s ability to perform Executive’s job duties effectively.
     (c) Agreement Not to Use or Disclose Secret and Confidential Information
Specialized Training. In exchange for the Company’s promises to provide
Executive with Specialized Training and Secret and Confidential Information,
Executive shall not during the period of Executive’s employment with the Company
or at any time thereafter, disclose to anyone, including, without limitation,
any person, firm, corporation, or other entity, or publish, or use for any
purpose, any Specialized Training and Secret and Confidential Information,
except as properly required in the ordinary course of the Company’s business or
as directed and authorized by the Company.

- 12 -



--------------------------------------------------------------------------------



 



     (d) Agreement to Refrain from Defamatory Statements. Executive shall
refrain, both during the employment relationship and after the employment
relationship terminates, from publishing any oral or written statements about
the Company or any of its Affiliates’ directors, officers, employees, agents,
investors or representatives that are slanderous, libelous, or defamatory; or
that disclose private or confidential information about the Company or any of
its Affiliates’ business affairs, directors, officers, employees, agents
investors or representatives; or that constitute an intrusion into the seclusion
or private lives of the Company or any of its Affiliates’ directors, officers,
employees, agents, investors or representatives; or that give rise to
unreasonable publicity about the private lives of such directors, officers,
employees, agents, investors or representatives; or that place such directors,
officers, employees, agents, investors or representatives in a false light
before the public; or that constitute a misappropriation of the name or likeness
of such directors, officers, employees, agents, investors or representatives. A
violation or threatened violation of this prohibition may be enjoined.
     12. Duty to Return Company Documents and Property. Upon the termination of
Executive’s employment with the Company for any reason, Executive shall
immediately return and deliver to the Company any and all papers, books,
records, documents, memoranda and manuals, e-mail, electronic or magnetic
recordings or data, including all copies thereof, belonging to the Company or
relating to its business, in Executive’s possession, whether prepared by
Executive or others. If at any time after the Employment Period, Executive
determines that he has any Secret and Confidential Information in his possession
or control, Executive shall immediately return to the Company all such Secret
and Confidential Information in his possession or control, including all copies
and portions thereof.
     13. Best Efforts and Disclosure. Executive agrees that, while he is
employed with the Company, he shall devote his full business time and attention
to the Company’s business and shall use his best efforts to promote its success.
Further, Executive shall promptly disclose to the Company all ideas, inventions,
computer programs, and discoveries, whether or not patentable or copyrightable,
which he may conceive or make, alone or with others, during the Employment
Period, whether or not during working hours, and which directly or indirectly:
     (a) relate to matters within the scope, field, duties or responsibility of
Executive’s employment with the Company; or
     (b) are based on any knowledge of the actual or anticipated business or
interest of the Company; or
     (c) are aided by the use of time, materials, facilities or information of
the Company.
     Executive assigns to the Company, without further compensation, any and all
rights, titles and interest in all such ideas, inventions, computer programs and
discoveries in all countries of the world. Executive recognizes that all ideas,
inventions, computer programs and discoveries of the type described above,
conceived or made by Executive alone or with others within six (6) months after
termination of employment (voluntary or otherwise), are likely to have been
conceived in significant part either while employed by the Company or as a
direct result of

- 13 -



--------------------------------------------------------------------------------



 



knowledge Executive had of proprietary information. Accordingly, Executive
agrees that such ideas, inventions or discoveries shall be presumed to have been
conceived during his employment with the Company, unless and until the contrary
is clearly established by the Executive.
     14. Inventions and Other Works. Any and all writings, computer software,
inventions, improvements, processes, procedures and/or techniques which
Executive may make, conceive, discover, or develop, either solely or jointly
with any other person or persons, at any time during the Employment Period,
whether at the request or upon the suggestion of the Company or otherwise, which
relate to or are useful in connection with any business now or hereafter carried
on or contemplated by the Company, including developments or expansions of its
present fields of operations, shall be the sole and exclusive property of the
Company. Executive agrees to take any and all actions necessary or appropriate
so that the Company can prepare and present applications for copyright or
Letters Patent therefor, and can secure such copyright or Letters Patent
wherever possible, as well as reissue renewals, and extensions thereof, and can
obtain the record title to such copyright or patents. Executive shall not be
entitled to any additional or special compensation or reimbursement regarding
any such writings, computer software, inventions, improvements, processes,
procedures and techniques. Executive acknowledges that the Company from time to
time may have agreements with other persons or entities which impose obligations
or restrictions on the Company regarding inventions made during the course of
work thereunder or regarding the confidential nature of such work. Executive
agrees to be bound by all such obligations and restrictions and to take all
action necessary to discourage the obligations of the Company.
     15. Non-Solicitation Restriction. To protect the Company’s Secret and
Confidential Information, and in the event of Executive’s termination of
employment for whatever reason, whether by Executive or the Company, it is
necessary to enter into the following restrictive covenant, which is ancillary
to the enforceable promises between the Company and Executive in Sections 11
through 14 of this Agreement. Executive hereby covenants and agrees that he will
not, directly or indirectly, either individually or as a principal, partner,
agent, consultant, contractor, employee, or as a director or officer of any
entity, or in any other manner or capacity whatsoever, except on behalf on
behalf of the Company, solicit business, or attempt to solicit business, in
products or services competitive with any products or services sold (or offered
for sale) by the Company or any Affiliate, from the Company’s or Affiliate’s
customers or prospective customers, or those individuals or entities with whom
the Company or Affiliate did any business during the two-year period ending on
the Termination Date. Subject to Section 18, the prohibitions set forth in this
Section 15 shall remain in effect (i) for a period of two (2) years following
the Termination Date for Retirement or any other reason other than (A) by the
Executive for Good Reason or (B) by the Company other than for Cause, or
(ii) for a period of six (6) months following the Termination Date for a
termination (A) by the Executive for Good Reason or (B) by the Company for a
reason other than Cause unless such termination is within 12 months following a
Change of Control (in which case the foregoing restrictions shall not apply).
     16. Non-Competition Restrictions.

- 14 -



--------------------------------------------------------------------------------



 



     (a) Executive hereby agrees that in order to protect the Company’s Secret
and Confidential Information, it is necessary to enter into the following
restrictive covenant, which is ancillary to the enforceable promise between the
Company and Executive in Sections 11 through 15 of this Agreement. Executive
hereby covenants and agrees that for the Employment Period, and (i) for a period
of two (2) years following the Termination Date for Retirement or any other
reason other than (A) by the Executive for Good Reason or (B) by the Company
other than for Cause, or (ii) for a period of six (6) months following the
Termination Date for a termination (A) by the Executive for Good Reason or
(B) by the Company for a reason other than Cause unless such termination is
within 12 months following a Change of Control (in which case the following
restrictions shall not apply), Executive will not, directly or indirectly for
Executive or for others (as a principal, agent, owner, employee, consultant or
otherwise), in any county in the United States, or in any province in Canada, or
otherwise within one hundred fifty (150) miles of where the Company or any of
its subsidiaries or affiliates are conducting any business as of the date of
termination of Executive’s employment relationship or have conducted any
business 12 months prior to the date of such termination (the “Territory”),
including, but not limited to, the business of operating oil and gas pulling
units or workover rigs, of completing or servicing, maintaining, or repairing
oil and gas wells, removing, transporting, or disposing of liquid waste as
produced therefrom, or of pressure pumping, rental and fishing tools or contract
drilling:
(1) engage in any business competitive with the business conducted by the
Company or its affiliates or subsidiaries;
(2) render advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, in any business
competitive with the business conducted by the Company or its affiliates or
subsidiaries;
(3) solicit business, or attempt to solicit business within the Territory, in
products or services competitive with any products or services sold (or offered
for sale) by the Company or any Affiliate, from the Company’s or Affiliate’s
customers or prospective customers, or those individuals or entities with whom
the Company or Affiliate did any business during the two-year period ending on
the Termination Date; or
(4) testify as an expert witness in matters related to the Company’s business
for an adverse party to the Company in litigation; provided, that nothing
contained herein shall interfere with Executive’s duty to testify as a witness
if required by law
; provided, however, the foregoing and this Section shall not prohibit or be
construed to prohibit Executive from owning less than 2% of any class of stock
or other securities which are publicly traded on a national securities exchange
or in a recognized over-the-counter market even if such entity or its Affiliates
are engaged in competition with the Company or a subsidiary of the Company.
     (b) Executive understands that the foregoing restrictions may limit
Executive’s ability to engage in certain businesses during the periods provided
for above, but acknowledges that

- 15 -



--------------------------------------------------------------------------------



 



Executive will receive sufficiently high remuneration and other benefits under
this Agreement to justify such restriction. Executive acknowledges that money
damages may not be a sufficient remedy for any breach of this Section 16 by
Executive, and the Company shall be entitled to enforce the provisions of this
Section 16 by terminating any payments then owing to Executive under this
Agreement and/or to seek specific performance and injunctive relief as remedies
for such breach. Such remedies shall not be deemed the exclusive remedies for a
breach of this Section 16, but shall be in addition to all remedies available at
law or in equity to the Company, including, without limitation, the recovery of
damages from Executive and Executive’s agents involved in such breach. Executive
further agrees to waive any requirement for the Company’s securing or posting of
any bond in connection with such remedies.
     (c) It is expressly understood and agreed that the Company and Executive
consider the restrictions contained in this Section 16 to be reasonable and
necessary to protect the proprietary information of the Company. Nevertheless,
if any of the aforesaid restrictions are found by a court having jurisdiction to
be unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by such courts so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.
     (d) The covenants in this Section 16 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court having jurisdiction shall
determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent which the court deems reasonable, and the
Agreement shall thereby be reformed.
     (e) All of the covenants in this Section 16 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants. It is specifically
agreed that the period following termination of Executive’s employment, during
which the agreements and covenants of Executive made herein shall be effective,
shall be computed by excluding from such computation any time during which
Executive is in material violation of any provision of this Section 16.
     17. No-Recruitment Restriction. Executive agrees that during the Employment
Period, and for a period of two (2) years from his Termination Date for whatever
reason, Executive will not, either directly or indirectly, or by acting in
concert with others, solicit or influence or seek to solicit or influence, any
employee of the Company or any Affiliate to terminate, reduce or otherwise
adversely affect his or her employment with the Company or any Affiliate.
     18. Tolling. If Executive violates any of the restrictions contained in
Sections 11 through 17 of this Agreement, the restrictive period will be
suspended and will not run in favor of Executive from the time of the
commencement of any violation until the time when the Executive cures the
violation to the Company’s reasonable satisfaction.

- 16 -



--------------------------------------------------------------------------------



 



     19. Reformation. If a court or arbitrator concludes that any time period or
the geographic area specified in any restrictive covenant in Sections 11 through
17 of this Agreement is unenforceable, then the time period will be reduced by
the number of months, or the geographic area will be reduced by the elimination
of such unenforceable portion, or both, so that the restrictions may be enforced
in the geographic area and for the time to the full extent permitted by law.
     20. No Previous Restrictive Agreements. Executive represents that, except
as disclosed in writing to the company, he is not bound by the terms of any
agreement with any previous employer or other party to (a) refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of Executive’s employment by the Company or (b) refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party. Executive further represents that his performance of all the terms of
this Agreement and his work duties for the Company does not, and will not,
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by Executive in confidence or in trust prior to Executive’s
employment with the Company, and Executive will not disclose to the Company or
induce the Company to use any confidential or proprietary information or
material belonging to any previous employer or others.
     21. Conflicts of Interest. In keeping with his fiduciary duties to Company,
Executive hereby agrees that he shall not become involved in a conflict of
interest, or upon discovery thereof allow such a conflict to continue at any
time during the Employment Period In this respect, Executive agrees to fully
comply with the conflict of interest agreement entered into by Executive in his
capacity as of an officer or director of the Company. In the instance of a
material violation of the conflict of interest agreement to which Executive is a
party, it may be necessary for Board to terminate Executive’s employment for
Cause ( as defined in Section 6(d)); provided, however, Executive cannot be
terminated for Cause hereunder unless the Board first provides Executive with
notice and an opportunity to cure such conflict of interest pursuant to the same
procedures as set forth in clause (E) of the definition of “Cause” in
Section 6(d)(2).
     22. Remedies. Executive acknowledges that the restrictions contained
Sections 11 through 21 of this Agreement, in view of the nature of the Company’s
business, are reasonable and necessary to protect the Company’s legitimate
business interests, and that any violation of this Agreement would result in
irreparable injury to the Company. In the event of a breach or a threatened
breach by Executive of any provision of Sections 11 through 21 of this
Agreement, the Company shall be entitled to a temporary restraining order and
injunctive relief restraining Executive from the commission of any breach, and
to recover the Company’s attorneys’ fees, costs and expenses related to the
breach or threatened breach. Nothing contained in this Agreement shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for any such breach or threatened breach, including, without limitation,
the recovery of money damages, attorneys’ fees, and costs. These covenants and
disclosures shall each be construed as independent of any other provisions in
this Agreement, and the existence of any claim or cause of action by Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of such covenants and
agreements.

- 17 -



--------------------------------------------------------------------------------



 



     23. Withholdings: Right of Offset. The Company may withhold and deduct from
any benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes may be required pursuant to any law or
governmental regulation or ruling, (b) all other normal employee deductions made
with respect to Company’s employees generally, and (c) any advances made to
Executive and owed to Company
     24. Nonalienation. The right to receive payments under this Agreement shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrances by Executive, his dependents, or
beneficiaries, or to any other person who is or may become entitled to receive
such payments hereunder. The right to receive payments hereunder shall not be
subject to or liable for the debts, contracts, liabilities, engagements or torts
of any person who is or may become entitled to receive such payments, nor may
the same be subject to attachment or seizure by any creditor of such person
under any circumstances, and any such attempted attachment or seizure shall be
void and of no force and effect.
     25. Incompetent or Minor Payees. Should the Board or the Compensation
Committee determine, in its discretion, that any person to whom any payment is
payable under this Agreement has been determined to be legally incompetent or is
a minor, any payment due hereunder, notwithstanding any other provision of this
Agreement to the contrary, may be made in any one or more of the following ways:
(a) directly to such minor or person; (b) to the legal guardian or other duly
appointed personal representative of this person or estate of such minor or
person; or (c) to such adult or adults as have, in the good faith knowledge of
the Board or the Compensation Committee, assumed custody and support of such
minor or person; and any payment so made shall constitute full and complete
discharge of any liability under this Agreement in respect to the amount paid.
     26. Indemnification. The Company has entered into, or will enter into, the
Indemnification Agreement with the Executive in substantially the same form as
attached hereto as Exhibit A. To the extent such Indemnification Agreement has
already been executed by the Company and Executive, such agreement shall remain
in full force and effect and not be superseded by this Agreement.
     27. Severability. It is the desire of the parties hereto that this
Agreement be enforced to the maximum extent permitted by law, and should any
provision contained herein be held unenforceable by a court of competent
jurisdiction or arbitrator (pursuant to Section 30), the parties hereby agree
and consent that such provision shall be reformed to create a valid and
enforceable provision to the maximum extent permitted by law; provided, however,
if such provision cannot be reformed, it shall be deemed ineffective and deleted
herefrom without affecting any other provision of this Agreement. This Agreement
should be construed by limiting and reducing it only to the minimum extent
necessary to be enforceable under then applicable law.
     28. Title and Headings; Construction. Titles and headings to Sections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions hereof. The words “herein”, “hereof”,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement and not to any particular provision hereof.

- 18 -



--------------------------------------------------------------------------------



 



     29. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICTS OF LAW.
     30. Arbitration.
     (a) Subject to Section 22, any dispute or other controversy (hereafter a
“Dispute”) arising under or in connection with this Agreement, whether in
contract, in tort, statutory or otherwise, shall be finally and solely resolved
by binding arbitration in the City of Midland, Texas, administered by the
American Arbitration Association (the “AAA”) in accordance with the Employment
Dispute Resolution Rules of the AAA as effective on the Effective Date, this
Section 30 and, to the maximum extent applicable, the Federal Arbitration Act.
Such arbitration shall be conducted by a single arbitrator (the “Arbitrator”).
If the parties cannot agree on the choice of an Arbitrator within 30 days after
the Dispute has been filed with the AAA, then the Arbitrator shall be selected
pursuant to the Employment Dispute Resolution Rules of the AAA. The Arbitrator
may proceed to an award notwithstanding the failure of any party to participate
in such proceedings. The prevailing party in the arbitration proceeding may be
entitled to an award of reasonable attorneys’ fees incurred in connection with
the arbitration in such amount, if any, as determined by the Arbitrator in his
discretion. The costs of the arbitration shall be borne equally by the parties
unless otherwise determined by the Arbitrator in the award.
     (b) To the maximum extent practicable, an arbitration proceeding hereunder
shall be concluded within 180 days of the filing of the Dispute with the AAA.
The Arbitrator shall be empowered to impose sanctions and to take such other
actions as the Arbitrator deems necessary to the same extent a judge could
impose sanctions or take such other actions pursuant to the Federal Rules of
Civil Procedure and applicable law. Each party agrees to keep all Disputes and
arbitration proceedings strictly confidential except for disclosure of
information required by applicable law which cannot be waived.
     (c) The award of the Arbitrator shall be (i) the sole and exclusive remedy
of the parties, and (ii) final and binding on the parties hereto except for any
appeals provided by the Federal Arbitration Act. Only the district courts of
Texas shall have jurisdiction to enter a judgment upon any award rendered by the
Arbitrator, and the parties hereby consent to the personal jurisdiction of such
courts and waive any objection that such forum is inconvenient. This Section 30
shall not preclude (A) the parties at any time from agreeing to pursue
non-binding mediation of the Dispute prior to arbitration hereunder or (B) the
Company from pursuing the remedies available under Section 22 in any court of
competent jurisdiction.
     31. Binding Effect: Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective heirs, executors, beneficiaries, personal representatives, successors
and permitted assigns hereunder, but otherwise this Agreement shall not be for
the benefit of any third parties.
     32. Entire Agreement; Amendment and Termination. This Agreement contains
the entire agreement of the Parties hereto with respect to the matters covered
herein; moreover, this Agreement supersedes all prior and contemporaneous
agreements and understandings, oral or written, between the Parties concerning
the subject matter hereof. This Agreement may be

- 19 -



--------------------------------------------------------------------------------



 



amended, waived or terminated only by a written instrument that is identified as
an amendment or termination hereto and that is executed on behalf of both
Parties.
     33. Survival of Certain Provisions. Wherever appropriate to the intention
of the Parties, the respective rights and obligations of the Parties hereunder
shall survive any termination or expiration of this Agreement.
     34. Waiver of Breach. No waiver of either Party hereto of a breach of any
provision of this Agreement by any other Party, or of compliance with any
condition or provision of this Agreement to be performed by such other Party,
will operate or be construed as a waiver of any subsequent breach by such other
Party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either Party hereto to take any action by reason
of any breach will not deprive such Party of the right to take action at any
time while such breach continues.
     35. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company and its Affiliates (and its and their successors),
as well as upon any person or entity, acquiring, whether by merger,
consolidation, purchase of assets, dissolution or otherwise, all or
substantially all of the capital stock, business and/or assets of the Company
(or its successor) regardless of whether the Company is the surviving or
resulting corporation. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation, dissolution or otherwise) to
all or substantially all of the capital stock, business or assets of the Company
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had occurred; provided, however, no such assumption shall relieve the
Company of its duties or obligations hereunder unless otherwise agreed, in
writing, by Executive.
     This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representative, executors, administrators,
successors, and heirs. In the event of the death of Executive while any amount
is payable hereunder including, without limitation, pursuant to Sections 2, 5, 6
and 8, all such amounts shall be paid to the Designated Beneficiary (as defined
in Section 6(d)).
     36. Notices. Any notice provided for in this Agreement shall be in writing
and shall be deemed to have been duly received (a) when delivered in person,
(b) on the first business day after it is sent by air express overnight courier
services, or (c) on the third business day following deposit in the United
States mail, registered or certified mail, return receipt requested, postage
prepaid and addressed, to the following address, as applicable:

  (1)   If to Company, addressed to:

Basic Energy Services, Inc.
Attn: Chairman of the Board
P.O. Box 10460
Midland, Texas 79702

- 20 -



--------------------------------------------------------------------------------



 



  (2)   If to Executive, addressed to the address set forth below his name on
the execution page hereof;

Or to such other address as either party may have furnished to the other party
in writing in accordance with this Section 36.
     37. Executive Acknowledgment. Executive acknowledges that (a) he is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, (b) he has read this Agreement and understands its
terms and conditions, (c) he has had ample opportunity to discuss this Agreement
with his legal counsel prior to execution, and (d) no strict rules of
construction shall apply for or against the drafter or any other Party.
Executive represents that he is free to enter into this Agreement including,
without limitation, that he is not subject to any covenant not to compete that
would conflict with his duties under this Agreement.
     38. Termination of Prior Employment Agreement/Survivor of Other Agreements.
After this Agreement is effective and enforceable upon execution by the Parties
hereto, that certain Employment Agreement between the same Parties, made and
entered into as of March 1, 2004, as amended to date, shall terminate and be
superseded in all respects by this Agreement. Subject to Section 32, all other
agreements or arrangements between the Executive and Company as in effect on the
Effective Date hereof shall remain in full force and effect to the extent not in
conflict with the terms and provisions of this Agreement.
     39. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may consist of a copy hereof containing multiple signature
pages, each signed by one party hereto, but together signed by both parties.
[Signature page follows.]

- 21 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive has hereunto set his hand and Company has
caused this Agreement to be executed in its name and on its behalf by its duly
authorized officer, to be effective as of the Effective Date.

                  EXECUTIVE:    
 
           
 
  Signature:   /s/ Kenneth V. Huseman
 
   
 
  Name:   Kenneth V. Huseman    
 
  Date:   12/28/2006    
 
                Address for Notices:    
 
                     3900 Baybrook Court              Midland, Texas 79707    
 
                COMPANY:    
 
           
 
  By:   /s/ Alan Krenek
 
   
 
  Its:   Senior VP, CFO & Treasurer    
 
  Name:   Alan Krenek    
 
  Date:   12/28/2006    

- 22 -